C. A. 3d Cir. Certiorari granted limited to Questions 1 and 2 presented by the petition which read as follows:
“1. Does the mere continued presence in certain local markets of retail establishments allegedly ‘acquired' by a ‘deep pocket’ manufacturer in violation of Section 7 of the Clayton Act afford a basis for competing retailers to recover damages under Section 4 of the Clayton Act when there is no proof that the ‘acquisitions’ resulted in any lessening of competition or monopoly in those markets?
“2. Does not the ‘failing company’ principle require dismissal of a treble-damage action based on alleged violations of Section 7 of the Clayton Act where the plaintiffs’ entire damage theory is based on the premise that the ‘acquired’ businesses would have failed and disappeared from the market had the defendant not kept them alive by making the challenged ‘acquisitions’?”